Citation Nr: 1108050	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO. 07-10 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for right leg and ankle shrapnel fragment wounds residuals. 

2. Entitlement to a disability rating in excess of 20 percent for left leg and ankle shrapnel fragment wounds residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1965 until January 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The July 2005 rating decision also included decisions on other claims. However, the June 2006 notice of disagreement (NOD) was only for the claims for increased ratings for residuals of shell fragment wounds to the right and left legs, and no additional NOD was provided by in regards to any of the other issues. As such, the other issues determined by the July 2005 rating decision are not before the Board.

The record is unclear as to whether the appellant has withdrawn the left leg disability claim. In the VA Form 9 received on October 20, 2010, the Veteran indicated that he was not appealing all the issues listed on his most recent Supplemental Statement of the Case; he was only appealing the right leg claim. Subsequently, the November 2010 VA Form 646, filed by his representative, only provided an argument in regards to the right leg claim and only that issue was certified to the Board. However, the January 2011 informal hearing presentation claimed that the Veteran did not withdraw the right leg claim. Given that the VA Form 9 did not clearly state that the Veteran was withdrawing the left leg disability claim and the subsequent evidence indicating that the Veteran did not intend to withdraw his claim, the Board will consider the claim to have not been withdrawn.

The issue of entitlement to service connection for residuals of a stress fracture to the 1st metatarsal of the right foot secondary to the service-connected right and left leg disabilities has been raised by the record, in the October 2010 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The Veteran's right leg and ankle shrapnel fragment wounds residuals are manifested by no more than a moderate muscle impairment.

2. The Veteran's left leg and ankle shrapnel fragment wounds residuals are manifested by no more than a moderately severe muscle impairment.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for right leg and ankle shrapnel fragment wounds residuals have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.73, Diagnostic Code 5311 (2010).

2. The criteria for an evaluation in excess of 20 percent for left leg and ankle shrapnel fragment wounds residuals have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.73, Diagnostic Code 5311 (2010).



[Continued on the next page] 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486. 

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication. See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). Under Sanders, VA bore the burden of proving that such an error did not cause harm. Id. 

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA. Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis. Id. As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009). 

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in March 2005, prior to the initial RO decision that is the subject of this appeal. The letter informed him that the evidence must support a worsening of his disabilities to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence. 

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim. It is therefore inherent that the he had actual knowledge of the rating element of the claim. 

In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in June 2006. Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied. 

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication. For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records and he has submitted private medical records. He was also provided an opportunity to set forth his contentions during a hearing at the RO. 

In addition, he was afforded a VA medical examination in August 2009, which provided specific medical opinions pertinent to the issues on appeal. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life. Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).   A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Regulations note that a "slight" muscle disability results from a simple wound of muscle without debridement or infection. History and complaint include service department record of superficial wound with brief treatment and return to duty. Healing with good functional results. No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of 38 C.F.R. § 4.56. Objective findings include minimal scar. No evidence of fascial defect, atrophy, or impaired tonus. No impairment of function or metallic fragments retained in muscle tissue.

A "moderate disability" of the muscles results from a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. History and complaint include service department record or other evidence of in- service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue. Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Regulation notes that a "moderately severe" muscle disability results from a through and through or deep penetrating wound by small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. History and complaints include prolonged hospitalization for treatment of the wound, consistent complaints of the cardinal symptoms of muscle disability, and evidence of inability to keep up with work requirements. Objective findings include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; indication on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles when compared with the sound side; tests of strength and endurance compared to the sound side demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d).

"Severe" muscle disability results from through and through or deep penetrating wound due to high-velocity missile, or large multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. History and complaints are similar to those required for a moderately severe disability, but in aggravated form. Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function; X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to a long bone; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing muscle group; atrophy of muscle groups not in the track of the missile; and induration or atrophy of an entire muscle group. 38 C.F.R. § 4.56(d).

For VA purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement. 38 C.F.R. § 4.56(c).

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from gunshot wounds or other trauma, and the criteria are to be considered with all factors in the individual case. See Robertson v. Brown, 5 Vet. App. 70 (1993). Tropf v. Nicholson, 20 Vet. App. 317 (2006).

38 C.F.R. § 4.73, Diagnostic Code 5311 addresses injuries to muscle group XI. The function of this muscle group are propulsion, plantar flexion of the foot, stabilization of the arch of the foot, flexion of the toes, and flexion of the knee, depending on the particular muscle affected. A 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 20 percent rating is assigned for moderately severe impairment, and a 30 percent rating is assigned for severe impairment of muscles in this muscle group.

Normal (full) range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion. 38 C.F.R. § 4.71, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating. Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating.

Under Code 5271, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a 20 percent rating. 

Under Diagnostic Code 5272, a disability rating of 10 percent applies where there is ankylosis of a subastragalar or tarsal joint in good weight-bearing position. A disability rating of 20 percent applies where there is ankylosis of a subastragalar or tarsal joint in poor weight-bearing position.

Under Diagnostic Code 5273, a disability rating of 10 percent applies where there is malunion of the os calcis or astragalus, with moderate deformity. A disability rating of 20 percent applies where there is malunion of the os calcis or astragalus, with marked deformity.

Under Diagnostic Code 5274, a disability rating of 20 percent applies for an astragalectomy.

Increased Rating Claims

The Veteran contends that his right leg disability is more severe than indicated by the 10 percent disability rating previously granted him for his right leg and ankle shrapnel fragment wounds residuals and his left leg disability is more severe than indicated by the 20 percent disability rating previously granted him for his left leg shrapnel fragment wounds residuals.

Service treatment records indicate that the Veteran received multiple shrapnel fragment wounds to the lower extremities. One March 11, 1967 record noted that the Veteran had been wounded during a patrol by hostile mine fragments; he had multiple fragment wounds to the lower extremities, with no artery or nerve involvement. It further noted that on February 26, 1967 his wounds were debrided and then closed on March 2, 1967. An undated evacuation note indicated that the Veteran had multiple fragment wounds to the left ankle, which healed well, but that the Veteran continued to have pain in the ankle. An October 1967 x-ray noted some fragments about the right ankle, with some exacerbation of the articular surface of the talus os joint space. The October 1967 separation examination noted that the Veteran had multiple healed wounds over both lower legs and in his Report of Medical History, the Veteran reported that he was in good health except for having a weak ankle caused by shrapnel. 

The Veteran received a VA examination in November 1968. A November 1968 VA x-ray found the Veteran to have multiple shell fragments in the soft tissues of the left leg and right ankle, but no bone or joint fracture and no osteomyelitis.

The November 1968 VA examiner noted that the Veteran reported that he was in the hospital for 2 months, with no fractured bones. The Veteran reported bilateral leg problems, specifically with the right ankle, which seemed to get stiff and ache a little at night and in the morning. He also complained of a little numbness of the lateral aspect of his left foot. 

The November 1968 VA examiner found the Veteran to have possible mild traumatic arthritis of the right ankle, to complain of numbness of the lateral side of the left foot, and to have a smaller volume of muscle at the calf on the right side than on the left.

A November 8, 1968 record noted that the Veteran complained of right ankle pain and stiffness and left foot numbness. Dr. P.S.B. diagnosed him with partial paralysis of the terminal branches of the left sural nerve, post-traumatic, and right calf muscle atrophy, probably from disuse with minimal motor loss.

An April 1, 2005 record, from Dr. P.B.L., noted that the Veteran had left leg redness and swelling at the site of the previous left leg shrapnel wound, with an impression of a left leg infection. An April 20, 2005 P.B.L note indicated that the left leg was back to its usual state.

A March 2005 VA examination, for diabetes mellitus, which did not include a claims file review, found the Veteran to have plantar numbness that was more likely than not the early beginning of diabetic neuropathy. That VA examiner also noted that the Veteran's muscle strength was 5/5 for both the upper and lower extremities.

The Veteran received a VA examination in June 2005 for the peripheral nerves. He reported numbness on the lateral side of the lower leg. The Veteran denied fatigue, weakness, and functional loss. The examiner noted that the nerve involved was a peripheral nerve of the lateral dermatome of the left leg. The examiner noted that the left lower leg had tortuous varicose veins, milder on the right leg, and diagnosed him with left leg paresthesias, secondary to varicose veins, venous insufficiency.

The Veteran also received a muscles VA examination in March 2005. The Veteran denied right leg muscle complaints, indicating that his only complaint was for the right ankle. He reported pain around the right ankle and reported that his condition has deteriorated since the original 10 percent disability rating grant. He reported daily pain that would sometimes flare up and that was precipitated by walking on uneven surfaces. He reported that his only injury to the right ankle was in 1967 with the shrapnel wound, which included 6 days of hospitalization and a month of rehabilitation. He denied muscle involvement. 

The March 2005 VA muscles examiner noted that there was no keloid formation at the scar and no muscle pain, known bone malignancy, imbalance of gait. The Veteran reported being able to walk for 2 miles, tolerating an hour of walking, and being able to carry up to 50 pounds, though he would have ankle pain afterwards. The examiner found the right leg muscle strength to be 5/5. The examiner also found no adhesion or tendon damage in the right ankle. The examiner noted a range of motion of the right ankle of 15 degrees of dorsiflexion without pain, 30 degrees of plantar flexion without pain. The examiner also noted that the ankle was nontender on palpation; there was no fatigue or weakness with repetition and no pain during motion; there was no hallux valgus. The examiner reported that the x-ray indicated shrapnel fragment around the right ankle and diagnosed him with left ankle pain due to mechanical stress. 

A June 17, 2006 Seawind Medical Clinic note found the Veteran to have a left gastrocnemius strain after jumping out of the way of a ball. A July 10, 2006 Southern Orthopedic Surgeons note indicated that the Veteran had been put into a boot and had been put on a stretching and strengthening program; he would be seen again as needed for his "gastroc tear."

VA medical records are silent as to any complaints of, or treatment for, residuals of the shrapnel fragment wounds to the lower extremities.  Indeed, the primary care records do not indicate such disorders to be among those listed for treatment, as indicated in a May 13, 2009 primary care note. 

The Veteran received another VA examination in August 2009. The Veteran noted that he had a "scar" infection since his last examination, but that he did not have any current skin symptoms. He also reported continued bilateral ankle pain and noted that he favored his right ankle. He also reported a 2007 left ankle injury, in which he was treated with a boot. He denied restrictions in activities, other than with walking on uneven ground. He also did not report muscle symptoms. 

The August 2009 VA examiner found palpation to the right lower leg to be normal; the Veteran had 2 small soft tissue bulges in the left lower leg. The examiner noted that previous right ankle x-rays showed soft tissue shrapnel fragments, but that the joint space was normal. Also, the examiner found the left lower leg to show diffuse sensorimotor peripheral neuropathy involving the left peroneal, left posterior tibial and left sural nerves. EMG of all muscles in the left lower extremity was normal. 

The August 2009 VA examiner diagnosed him with mild chronic strain of both ankles, mild diabetic sensorimotor peripheral neuropathy of the left lower leg, insufficient evidence of neuropathy left lower leg as a residual of the shrapnel wound, and normal muscles of the left lower extremity.

The August 2009 VA examiner opined that it was not at least as likely as not that current symptoms in his right ankle were a residual of shell fragment wound; the examiner explained that the joint space was normal on x-ray and that the shrapnel fragments were in the soft tissue and did not affect the joint function. The examiner also opined that the current left ankle symptoms were more likely than not a residual to an Achilles' tendon injury. The examiner further noted that diffuse sensorimotor changes seen on nerve conduction velocity (NCV) testing of the left lower leg were typical of those associated with diabetic peripheral neuropathy. Also, the examiner found the shrapnel injury to be more likely to have an effect localized to the nerve in the area of the injury and that it was not as least as likely as not that the NCV test results were the result of an old shrapnel injury to the left lower leg.

Private medical records, from podiatrist M.S.V. from March to May of 2010, indicate that the Veteran had complaints of, or treatment for, pain and swelling of the right foot. The March 11, 2010 note indicated that the Veteran reported falling and that the examiner determined that the Veteran had a stress fracture of the 1st metatarsal right. A May 19, 2010 record found the Veteran to be status post treatment of a stress fracture of the 1st metatarsal right and found him well healed and ready for discharge. As previously noted, the claim for service connection for residuals of a stress fracture of the 1st metatarsal of the right foot has been referred for adjudication.

The Veteran's wife provided a lay statement in March 2005. She reported that she has observed a deterioration of the Veteran's right leg in the past few years, with numbness and weakness. She noted that he had difficulty standing and using his right leg and ankle.

The Veteran also provided testimony at a RO hearing in July 2009. The Veteran reported that he was not taking any prescriptions or physical therapy for his legs or ankles. His complaints were that he had trouble getting up and getting around, in order to begin performing his regular activities. He also reported that other people were able to move more quickly than him. 

Diagnostic Code 5311 addresses injuries to muscle group XI. The function of this muscle group are propulsion, plantar flexion of the foot, stabilization of the arch of the foot, flexion of the toes, and flexion of the knee, depending on the particular muscle affected. A 0 percent rating is assigned for a slight impairment of muscle function, a 10 percent rating is assigned for moderate impairment, a 20 percent rating is assigned for moderately severe impairment, and a 30 percent rating is assigned for severe impairment of muscles in this muscle group. 38 C.F.R. § 4.73.
38 C.F.R. § 

The leg and ankle shrapnel fragment wounds residuals are rated under Diagnostic Code 5311 for muscle group XI injuries for both legs. The Veteran was previously rated with a 10 percent disability rating for his right leg disability and 20 percent disability rating for his left leg disability. The Veteran has repeatedly denied problems with his leg muscles and instead complained of ankle problems, as indicated in his VA examinations and at his RO hearing. 

The evidence fails to indicate that the Veteran's shell fragment to Muscle Group XI warrants a rating in excess of 10 percent for a "moderate" disability of the right leg or 20 percent for a moderately "severe" disability of the left leg. 

In order for the right leg to warrant a rating in excess of 10 percent, under Diagnostic Code 5311, the Veteran's disability would need to be manifested by a "moderately severe" evaluation. Although service treatment records indicate that the shrapnel fragment wounds were treated with debridement, the wounds were not of a through and through or deep penetrating variety. Additionally, the wound was not treated with prolonged hospitalization, the March 11, 1967 record indicates he was only treated for a week. He also did not have consistent complaints of cardinal symptoms. VA examiners consistently found him to have no muscle weakness and his repeated functional complaints were only in regards to his difficulty walking on uneven ground. Although he complained of his comparative slowness and that he took a little time to get moving, he did not report of an inability to perform functions and denied activity restrictions in his August 2009 VA examination. In the June 2005 for the peripheral nerves VA examination, he denied fatigue, weakness, and functional loss. Additionally, although there is evidence of entrance scars, only one muscle group, XI was involved; the original injury was solely to the Veteran's lower leg and ankle area. The August 2009 VA examiner also found palpation of the right lower leg to be normal and found motor function to be normal, which also indicated that the Veteran was coordinated and had certainty of movement. VA examiners also repeatedly found him to have a normal gait. 

As the record does not indicate that the Veteran meets the requirements for a "moderately severe" evaluation of the right leg and ankle, it also does not indicate that he meets the higher evaluation for a "severe" muscle disability, which includes an aggravated form of the history and complaints of the moderately severe disability. The record does not support the Veteran's contention that his right leg and ankle shrapnel fragment wounds residuals warrant a rating in excess of 10 percent under Diagnostic Code 5311.

The record also does not support that the Veteran warrants a left leg and ankle disability rating in excess of 20 percent for a "moderately severe" muscle disability, under Diagnostic Code 5311.  The Veteran's disability picture does not indicate a "severe" disability. The service treatment records do not indicate that the Veteran had a through and through or deep penetrating wound, or a shattering bone fracture or open comminuted fracture. The record also does not indicate an aggravated form of the history and complaints of a "moderately severe" disability. As previously noted, VA examiners consistently found him to have no muscle weakness and his repeated functional complaints were only in regards to his difficulty walking on uneven ground. He has not reported an inability to perform any functions and denied activity restrictions in his August 2009 VA examination, and he denied fatigue, weakness, and functional loss during the June 2005 peripheral nerves VA examination.

The Veteran also did not meet the general disability picture of a "severe" under Diagnostic Code 5311 for objective findings. The August 2009 VA examiner found palpation of the right lower leg to be normal and found motor function to be normal. The Veteran's complaints were also consistently in regards to his ankles and his x-rays did not indicate muscular trauma, much less intermuscular trauma. The August 2009 VA examination also does not indicate that Veteran's scars were ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; the examiner actually found "no scar on either leg" and as repeatedly noted by the record, the Veteran did not have muscle complaints and VA examiners did not find muscle strength problems. In terms of muscle atrophy, when the November 1968 VA examiner had found atrophy, there had been a 1 inch discrepancy between the calves. However, the August 2009 VA examiner did not note any atrophy, though he indicated only a 1/4 inch discrepancy between his calves measurements. The August 2009 VA examiner further noted not muscle herniation and that palpation of muscles were normal. The August 2009 also found the left lower extremity electrodiagnostic test to be normal. Such cardinal symptoms of a "severe" muscle disability were thus not indicated.

The Veteran and his wife have also reported numbness and weakness of the lower extremities. However, in regards to both legs, the record as a whole does not support finding a "moderately severe disability" of the right leg or "severe disability" of the left leg. The Veteran's VA examiners have consistently found him to have good muscle strength and to be able work normally without the aid of an assistive device. 

Also, in addition to the previously noted denials of fatigue, weakness, functional loss, and restriction of activities, the Veteran himself has indicated that he is able to perform numerous physical activities, despite his reported limitation. In his March 2005 muscles VA examination, he reported that he was able to walk for 2 miles, walk for an hour, carry up to 50 pounds, though he would have ankle pain afterwards. He also described that his daily activities allowed him to cut the grass, do the hedging, or clean the swimming pool. Such findings and reports tend to indicate that the Veteran's cardinal signs and symptoms of muscle disability do not include loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement more severe than already indicated by the rating previously granted him.

In regards to any residuals associated with nerve damage, that matter will be addressed in the remand section of this decision in regards to both legs.

The Board also notes that the Veteran's representative has argued that a higher rating is warranted due to the Veteran having retained foreign bodies in the soft tissues of his legs and ankles.  While retained foreign bodies with intermuscular trauma is a recognized objective finding relevant to determining whether there is a severe disability of the muscle, such circumstances must be accompanied by symptoms such as loss of deep fascia or muscle substance, flabby muscles, abnormally hard muscles, etc.  As was described in-depth above, such symptoms necessary for manifesting severe disability are not present in this case.  As such, a higher rating based on the x-ray evidence of retained foreign bodies, alone, is not warranted.

To the extent there is any damage to the nerves due to the shrapnel wounds in either extremity, any dysfunction caused thereby is contemplated by the ratings assigned.  In any case, as the medical evidence analyzed above demonstrates,  a significant portion of neurological symptoms are associated with service-connected peripheral neuropathy of the lower extremities, for which the veteran is already receiving two separate10 percent ratings in association with service-connected diabetes.

In view of the above, no more than a 20 percent rating evaluation is warranted for the left leg and a 10 percent rating evaluation for the right leg, under Diagnostic Code 5311. The evidence as a whole, when considering the totality of the disability pictures and the rating criteria, does not support increased ratings for either leg.

The Veteran's disability can also be analyzed under the orthopedic diagnostic criteria. A disability involving Muscle Group XI involves primarily motion of the foot, ankle and knee. The Veteran has repeatedly indicated that his main complaints are in regards to his bilateral ankles. However, the August 2009 VA examiner found that it was not at least as likely as not that the Veteran's current symptoms in his right ankle were a residual of a shell fragment wound because the joint space was normal on x-ray for the right ankle and the shrapnel fragments were in the soft tissue and did not affect the joint function. The examiner also found the left ankle to be more likely than not a residual of the Achilles tendon injury.

Furthermore, even if VA were to consider the Veteran's current ankle complaints to be residuals of his in-service shrapnel fragment wounds, based on the Veteran's long-standing complaints of ankle pain, the August 2009 VA examination found the Veteran to have bilateral normal ranges of motion, without pain, on both ankle dorsiflexion and plantar flexion. The June 2005 m uscles VA examination did note some decreased range of motion of the right ankle, however, the more recent and fully developed August 2009 VA examination found no loss of range of motion. The Board finds the August 2009 VA examination to be more probative, as it clearly measures the ranges of motion of both ankles and is more recent; the Veteran was found to have full ranges of motion even after the reported recent 2006 left ankle injury. In contrast, the June 2005 muscles VA examination only indicated a range of motion in regards to the right ankle, but gave a diagnostic in regards to the left ankle after a discussion of the right ankle, indicating that the VA examination was not consistent and does not appear to be as reliable as the August 2009 VA examination. As such, compensable ratings for loss of motion under Code 5271 would not be applicable. Additionally, as the Veteran's ankles allow for ample movement, ankylosis would not indicate for a compensable rating under Diagnostic Code 5270 or Diagnostic Code 5272; astragalectomy is also not of record for a rating under Diagnostic Code 5274. 

The appellant has also put forth credible complaints of pain on use of the joint. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the evidence of record into consideration, the Board finds that the appellant's disabilities are likely manifested by some functional limitation due to pain on motion; however, the August 2009 VA examiner found no additional limitation to range of motion bilaterally and that the Veteran had full ranges of motion bilaterally.  The Board finds that there is no evidence of functional impairment as a result of flareups of symptomatology. 

Finally, the disability does not warrant referral for extra-schedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1). There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate. Thun v. Peake, 22 Vet. App. 111 (2008). First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule. Id. If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating. Id. The rating criteria are not inadequate. Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria. 


ORDER

An evaluation in excess of 20 percent for left leg and ankle shrapnel fragment wounds residuals is denied. 

An evaluation in excess of 10 percent for right leg and ankle shrapnel fragment wounds residuals is denied. 



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


